Title: From Alexander Hamilton to William C. Bentley, 28 September 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir
            New York Sepr. 28th. 99
          
          I have received your letter of the nineteenth of this month.
          You are informed that Some place in the vicinity of Augusta above the but above the falls of the Savannah is contemplated for the winter quarters of the fifth, sixth and seventh regiments. It is possible however that this arrangement may not be made executed. You will therefore draw your men to their Battallion Stations where, you say, houses can be procured for them without inconvenience to the inhabitants. In this Situation they will Continue untill further orders.
          On the subject of relative rank I wait for your answer to the suggestion of the Secretary of War which was has been lately lately, transmitted to you.
          I can not promise that rations will be allowed to the slaves of Officers employed as Servants. There is no provision for such a case in the system—It is impossible for me to tell what extra allowance may be made on the occassion by the Secretary of War. The act of Congress of which you speak is not applicable to the additional regiments during their progress in recruiting. Mulattoes can not be enlisted as Batmen—
          You omitted to endorse your name on your last letter—I would thank you to do attend to this as an arrangement of the Post office renders it important.
          With great considn I am Sir
          Col. Bentley—
        